                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION
JOYCE TOWNSEND,                    )
                                   )
            Plaintiff,             )
                                   )
            v.                    )   No. 4:18CV1399HEA
                                   )
                                   )
ANDREW M. SAUL                    )
Commissioner of Social Security , )
                                   )
             Defendant.            )

                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court, pursuant to the Social Security Act (“the

Act”), 42 U.S.C. §§ 405(g), 1383(c)(3), authorizing judicial review of the final

decision of the Commissioner of Social Security denying Plaintiff’s Title II

application for disability insurance benefits and Title XVI application for

Supplemental Security Income (“SSI”) under 42 U.S.C. §§ 401-434, 1381-1385.

For the reasons discussed below, the Commissioner's decision is reversed.

      Plaintiff originally filed a claim for benefits under Title II and Title XVI on

March 16, 2015. Plaintiff alleged an onset date of February 28, 2015. After the

claim was denied Plaintiff filed a request for a hearing.
      On May 4, 2017 a hearing was conducted by ALJ Robin J. Barber in Creve

Coeur, Missouri. Plaintiff appeared in person and with counsel. The Vocational

Expert was Steven Coon.

      Plaintiff was born on May 8, 1976. She was 41 on the date of the hearing.

She was 38 years old as of the date of the onset of the alleged disability. She

alleged she became disabled as the result of suffering a heart attack and two

subsequent open heart surgeries. Plaintiff asserted she suffered from headaches that

were affecting her vision. Plaintiff testified that she and her daughter lived with

her sister. Plaintiff has a high school education. There was no testimony in the

record from the Vocational Expert although he is referenced early in the record.

     The ALJ held, on December 27, 2017, that Plaintiff had severe impairments

which included nonischemic cardiomyopathy and anemia. The ALJ found that

Plaintiff retained the RFC to perform the full range of sedentary work as defined in

20 C.F.R. § 404.1567(a) and 416.967(a) (Tr. 22). Considering the Plaintiff’s age,

education, work experience, and RFC in conjunction with the medical-vocational

guidelines, 20 C.F.R. pt 404, subpt P, app. 2, the ALJ found there were jobs

available in significant numbers in the national economy that Plaintiff could

perform. Consequently, the ALJ found that Plaintiff was not disabled.

      On June 25, 2018, the Social Security Appeals Council denied Plaintiff’s

request for review. Plaintiff has exhausted her administrative remedies, and the


                                          2
decision of the ALJ stands as the final decision of the Commissioner subject to

judicial review.

                              Statement of the Issues

       Generally the issues in a Social Security case are whether the final decision

of the Commissioner is consistent with the Social Security Act, regulations, and

applicable case law, and whether the findings of fact are supported by substantial

evidence on the record as a whole. The issues here are whether the ALJ properly

evaluated the medical evidence and whether she properly assessed Plaintiff’s RFC.

As explained below, the Court has considered the entire record in this matter. The

decision of the Commissioner is not supported by substantial evidence and it will

be reversed.

                       Standard for Determining Disability

      The standard of review here is limited to a determination of whether the

decision is supported by substantial evidence on the record as a whole. See Milam

v. Colvin, 794 F.3d 978, 983 (8th Cir. 2015). Substantial evidence is less than

preponderance, but enough that a reasonable mind might accept as adequate to

support the Commissioner’s conclusion. See id. “The phrase ‘substantial evidence’

is a ‘term of art’ used throughout administrative law to describe how courts are to

review agency factfinding ... Under the substantial-evidence standard, a court looks

to an existing administrative record and asks whether it contains ‘sufficien[t]


                                          3
evidence’ to support the agency’s factual determinations.” Biestek v. Berryhill, 139

S. Ct. 1148, 2019 WL 1428885, at *3 (2019) (citations omitted). “And whatever

the meaning of ‘substantial’ in other contexts, the threshold for such evidentiary

sufficiency is not high. Substantial evidence, this Court has said, is “‘more than a

mere scintilla.’” Biestek at *3 (citations omitted). “It means—and means only—

‘such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Biestekat *3 (citations omitted).

       The Court must consider evidence that both supports and detracts from the

Commissioner’s decision but cannot reverse the decision because substantial

evidence also exists in the record that would have supported a contrary outcome, or

because it would have decided the case differently. See Andrews v. Colvin, 791

F.3d 923, 928 (8th Cir. 2015). If the Court finds that the evidence supports two

inconsistent positions and one of those positions represents the Commissioner’s

findings, the Court must affirm the Commissioner’s decision. Wright v. Colvin,

789 F.3d 847, 852 (8th Cir. 2015). The Eighth Circuit has stated that “[w]e defer

heavily to the findings and conclusions of the Social Security Administration.”

Id. (quoting Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010)).

     The Social Security Act defines as disabled a person who is “unable to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which


                                          4
has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 1382c(a)(3)(A); see also Hurd v. Astrue, 621 F.3d 734, 738

(8th Cir.2010). The impairment must be “of such severity that [the claimant] is not

only unable to do his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful work which exists

in the national economy, regardless of whether such work exists in the immediate

area in which he lives, or whether a specific job vacancy exists for him, or whether

he would be hired if he applied for work.” 42 U.S.C. § 1382c(a)(3)(B).

      A five-step regulatory framework is used to determine whether an individual

claimant qualifies for disability benefits. 20 C.F.R. §§ 404.1520(a), 416.920(a); see

also McCoy v. Astrue, 648 F.3d 605, 611 (8th Cir.2011) (discussing the five-step

process). At Step One, the ALJ determines whether the claimant is currently

engaging in “substantial gainful activity”; if so, then he is not disabled. 20 C.F.R.

§§ 404.1520(a)(4)(I), 416.920(a)(4)(I); McCoy, 648 F.3d at 611. At Step Two, the

ALJ determines whether the claimant has a severe impairment, which is “any

impairment or combination of impairments which significantly limits [the

claimant's] physical or mental ability to do basic work activities”; if the claimant

does not have a severe impairment, he is not disabled. 20 C.F.R. §§ 404.1520(a)

(4)(ii), 404.1520(c), 416.920(a)(4)(ii), 416.920(c); McCoy, 648 F.3d at 611. At

Step Three, the ALJ evaluates whether the claimant's impairment meets or equals


                                           5
one of the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (the

“listings”). 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the claimant has

such an impairment, the Commissioner will find the claimant disabled; if not, the

ALJ proceeds with the rest of the five-step process. 20 C.F.R. §§ 404.1520(d),

416.920(d); McCoy, 648 F.3d at 611.

      Prior to Step Four, the ALJ must assess the claimant's “residual functional

capacity” (“RFC”), which is “the most a claimant can do despite [his] limitations.”

Moore v. Astrue, 572 F.3d 520, 523 (8th Cir.2009) (citing 20 C.F.R. § 404.1545 (a)

(1)); see also 20 C.F.R. §§ 404.1520(e), 416.920(e). At Step Four, the ALJ

determines whether the claimant can return to his past relevant work, by comparing

the claimant's RFC with the physical and mental demands of the claimant's past

relevant work. 20 C.F.R. §§ 404.1520(a) (4) (iv), 404.1520(f), 416.920(a) (4) (iv),

416.920(f); McCoy, 648 F.3d at 611. If the claimant can perform his past relevant

work, he is not disabled; if the claimant cannot, the analysis proceeds to the next

step. Id. At Step Five, the ALJ considers the claimant's RFC, age, education, and

work experience to determine whether the claimant can make an adjustment to

other work in the national economy; if the claimant cannot make an adjustment to

other work, the claimant will be found disabled. 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v); McCoy, 648 F.3d at 611.

RFC


                                          6
      A claimant's RFC is the most an individual can do despite the combined

effects of all of his or her credible limitations. See 20 C.F.R. § 404.1545. An

ALJ's RFC finding is based on all of the record evidence, including the claimant's

testimony regarding symptoms and limitations, the claimant's medical treatment

records, and the medical opinion evidence. See Wildman v. Astrue, 596 F.3d 959,

969 (8th Cir.2010); see also 20 C.F.R. § 404.1545; Social Security Ruling (SSR)

96–8p. An ALJ may discredit a claimant's subjective allegations of disabling

symptoms to the extent they are inconsistent with the overall record as a whole,

including: the objective medical evidence and medical opinion evidence; the

claimant's daily activities; the duration, frequency, and intensity of pain; dosage,

effectiveness, and side effects of medications and medical treatment; and the

claimant's self-imposed restrictions. See Polaski v. Heckler, 739 F.2d 1320, 1322

(8th Cir.1984); 20 C.F.R. § 404.1529; SSR 96–7p.

      A claimant's subjective complaints may not be disregarded solely because

the objective medical evidence does not fully support them. The absence of

objective medical evidence is just one factor to be considered in evaluating the

claimant's credibility and complaints. The ALJ must fully consider all of the

evidence presented relating to subjective complaints, including the claimant's prior

work record and observations by third parties and treating and examining

physicians relating to such matters as:


                                           7
      (1) The claimant's daily activities;

      (2) The subjective evidence of the duration, frequency, and intensity of the

claimant's pain;

      (3) Any precipitating or aggravating factors;

      (4) The dosage, effectiveness, and side effects of any medication; and

      (5) The claimant's functional restrictions.

      Although the ALJ bears the primary responsibility for assessing a claimant's

RFC based on all relevant evidence, a claimant's RFC is a medical question.

Hutsell v. Massanari, 259 F.3d 707, 711 (8th Cir.2001) (citing Lauer v. Apfel, 245

F.3d 700, 704 (8th Cir.2001)). Therefore, an ALJ is required to consider at least

some supporting evidence from a medical professional. See Lauer, 245 F.3d at 704

(some medical evidence must support the determination of the claimant's RFC);

Casey v. Astrue, 503 F .3d 687, 697 (the RFC is ultimately a medical question that

must find at least some support in the medical evidence in the record). An RFC

determination made by an ALJ will be upheld if it is supported by substantial

evidence in the record. See Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir.2006).

      The ALJ must make express credibility determinations and set forth the

inconsistencies in the record which cause him to reject the claimant's complaints.

Guilliams v. Barnhart, 393 F.3d 798, 802 (8th Cir.2005). “It is not enough that the

record contains inconsistencies; the ALJ must specifically demonstrate that he


                                             8
considered all of the evidence.” Id. The ALJ, however, “need not explicitly

discuss each Polaski factor.” Strongson v. Barnhart, 361 F.3d 1066, 1072 (8th

Cir.2004). The ALJ need only acknowledge and consider those factors. Id.

Although credibility determinations are primarily for the ALJ and not the court, the

ALJ's credibility assessment must be based on substantial evidence. Rautio v.

Bowen, 862 F.2d 176, 179 (8th Cir.1988). The burden of persuasion to prove

disability and demonstrate RFC remains on the claimant. See Steed v. Astrue, 524

F.3d 872, 876 (8th Cir. 2008).

      The ability to do basic work activities is defined as “the abilities and

aptitudes necessary to do most jobs.” 20 C.F.R. § 416.921(b). These abilities and

aptitudes include (1) physical functions such as walking, standing, sitting, lifting,

pushing, pulling, reaching, carrying, or handling; (2) capacities for seeing, hearing,

and speaking; (3) understanding, carrying out, and remembering simple

instructions; (4) use of judgment; (5) responding appropriately to supervision, co-

workers, and usual work situations; and (6) dealing with changes in a routine work

setting. Id. § 416.921(b)(1)-(6); see Bowen v. Yuckert, 482 U.S. 137, 141 (1987).

“The sequential evaluation process may be terminated at step two only when the

claimant’s impairment or combination of impairments would have no more than a

minimal impact on his ability to work.” Page v. Astrue, 484 F.3d 1040, 1043 (8th

Cir. 2007) (internal quotation marks omitted).


                                           9
      If the claimant has a severe impairment, then the Commissioner will

consider the medical severity of the impairment. If the impairment meets or equals

one of the presumptively disabling impairments listed in the regulations, then the

claimant is considered disabled, regardless of age, education, and work experience.

20 C.F.R. §§ 416.920(a)(4)(iii), 416.920(d); see Kelley v. Callahan, 133 F.3d 583,

588 (8th Cir. 1998).

      If the claimant’s impairment is severe, but it does not meet or equal one of

the presumptively disabling impairments, then the Commissioner will assess the

claimant’s RFC to determine the claimant’s “ability to meet the physical, mental,

sensory, and other requirements” of the claimant’s past relevant work. 20 C.F.R.

§§ 416.920(a)(4)(iv), 416.945(a)(4). “RFC is a medical question defined wholly in

terms of the claimant’s physical ability to perform exertional tasks or, in other

words, what the claimant can still do despite his physical or mental limitations.”

Lewis v. Barnhart, 353 F.3d 642, 646 (8th Cir. 2003) (internal quotation marks

omitted); see 20 C.F.R. § 416.945(a)(1). The claimant is responsible for providing

evidence the Commissioner will use to make a finding as to the claimant’s RFC,

but the Commissioner is responsible for developing the claimant’s “complete

medical history, including arranging for a consultative examination(s) if necessary,

and making every reasonable effort to help [the claimant] get medical reports from

[the claimant’s] own medical sources.” 20 C.F.R. § 416.945(a)(3). The


                                          10
Commissioner also will consider certain non-medical evidence and other evidence

listed in the regulations. See id. If a claimant retains the RFC to perform past

relevant work, then the claimant is not disabled. Id. § 416.920(a)(4)(iv).

      If the claimant’s RFC as determined in Step Four will not allow the claimant

to perform past relevant work, then the burden shifts to the Commissioner to prove

that there is other work that the claimant can do, given the claimant’s RFC as

determined at Step Four, and his or her age, education, and work experience. See

Bladow v. Apfel, 205 F.3d 356, 358-59 n.5 (8th Cir. 2000). The Commissioner

must prove not only that the claimant’s RFC will allow the claimant to make an

adjustment to other work, but also that the other work exists in significant numbers

in the national economy. Eichelberger v. Barnhart, 390 F.3d 584, 591 (8th Cir.

2004); 20 C.F.R. § 416.920(a)(4)(v). If the claimant can make an adjustment to

other work that exists in significant numbers in the national economy, then the

Commissioner will find the claimant is not disabled. If the claimant cannot make

an adjustment to other work, then the Commissioner will find that the claimant is

disabled. 20 C.F.R. § 416.920(a)(4)(v). At Step Five, even though the burden of

production shifts to the Commissioner, the burden of persuasion to prove disability

remains on the claimant. Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004).

                                Decision of the ALJ




                                          11
      In a decision dated December, 2017, the ALJ determined that Plaintiff was

not disabled under the Social Security Act. The ALJ acknowledged that the

administrative framework required a five-step, sequential process in evaluating

Plaintiff's claim. With respect to a determination of the Plaintiff’s RFC, the court

agrees that the ALJ only utilized plaintiff’s ADLs and the objective medical

evidence. The ALJ considered Dr. Tang’s evaluation and report but did not use it

to form the RFC.

     The court agrees with the Plaintiff that the record is deficient in developing

the basis of the RFC on the record. The analysis and conclusions of the ALJ are not

supported by substantial evidence. An administrative law judge may not draw upon

his own inferences from medical reports. Nevland v. Apfel, 204 F.3d 853, 858

(8thCir.2000), quoting Landess v. Weinberger, 490 F.2d 1187, 1189 (8thCir.

1974).

                                     Conclusion

      The ALJ decision is not supported by substantial evidence on the record as a

whole. The ALJ's decision will be reversed and remanded for the reasons set forth

in this Opinion, Memorandum and Order as it relates to the determination of the

Plaintiff’s RFC. The decision of the ALJ denying Plaintiff's claims for benefits is

reversed.

      Accordingly,


                                          12
      IT IS HEREBY ORDERED that the decision of the Commissioner of

Social Security is reversed.

      IT IS FURTHER ORDERED that this matter is remanded to the

Commissioner for further consideration of the record.

      A separate Judgment in accordance with this Opinion, Memorandum and

Order is entered this same date

      Dated this 2nd day of August, 2019.


                                      ___________________________________
                                         HENRY EDWARD AUTREY
                                      UNITED STATES DISTRICT JUDGE




                                        13
